Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 3 is rejected under 35 U.S.C. §112(a), because the specification, while being enabling for first and second protrusions which provide an interference fit between the respective protrusions, does not reasonably provide enablement for “the first protrusion is hung on both sides of the interference range to reduce interference”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to understand and thereby produce what is intended as a protrusion that is hung on both sides.
For examination purposes, the claim language in question will be understood as the Applicant’s attempt to describe a wedge shape.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wu        (US 10,573,473) in view of Lewandowski et al. (US 4,673,778).
Wu shows multi-directional input device 100, comprising: a cover 90 defining an opening 92; a pivotable operator 30 protruding upward from the opening; a first rocker arm 50b and a  second rocker arm 50a rotating with  pivoting of the operator 30, rotating 


axes B-B, A-A of the first rocker arm 50b and the second rocker arm 50a being perpendicular to each other; a first rotary electrical component 80b and a second rotary electrical component 80a respectively detecting rotation of the first rocker arm and rotation of the second rocker arm [Col. 6, lines 64+]; a square pressing switch 60 controlling electrical switching action through a pressing operation of the operator         [Col. 6, lines 53-59]; and a base 10 fixing the pressing switch 60 and the cover 90.
	However Wu does not show or teach opposite side surfaces of the pressing switch provided with a first protrusion and the base provided with a second protrusion such that the second protrusion is engaged with the first protrusion to fix the pressing switch.  
	Lewandowski et al. [Figs. 8, 9] shows components 12, 14, within the electro-mechanical arts, that rely on  two opposite side surfaces of one component 14 comprising a first protrusion 149, and the second component 12 comprising two side surfaces, respectively opposite the side surfaces of the one component, provided with a second protrusion [above 139]; the second protrusion is an inclined surface engaged with an inclined surface of the first protrusion to fix the one component to the second component [Col. 6, lines 29-32]; where an interference between the respective protrusions is maximum at a center of an interference range therebetween [Col. 6, lines 57-59].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the square pressing switch (one component) and base (second component) of Wu to include respective protrusions as shown by Lewandowski et al. thereby fixing the pressing switch to the base in a manner that does not rely on additional components thereby simplifying the device while maintaining intended structural relationships.

Prior Art
3.	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:  US 2022/0155810 Nakase et al. claim set filed 07/29/2022 was checked for obvious double patenting rejections.  The claims do not encompass the pressing switch or details thereof.

US 2022/0155811 Nakase et al. claim set filed 04/16/2021 was checked for obvious double patenting rejections; none were identified at this time.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx  about filing in DOCX format. 
[AltContent: textbox (VANESSA GIRARDI )]For additional questions, contact the Electronic Business Center (EBC) at               866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VANESSA GIRARDI/Primary Examiner, Art Unit 2833